Citation Nr: 0909496	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling. 

2. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for blindness in the left eye, 
diagnosed as acute angle glaucoma, claimed to have been made 
worse by VA providers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran served on active duty for training (ADT) from 
November 7, 1952, to March 24, 1953, and on active duty from 
March 1953 to October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 10 percent for the 
service-connected lumbosacral strain and denied entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for blindness in the left eye, diagnosed as acute 
angle glaucoma.  In February 2009, the Veteran testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  In February 2009, the appeal was 
advanced on the Board's docket, due to the Veteran's advanced 
age, pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
for blindness in the left eye, diagnosed as acute angle 
glaucoma, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action by the appellant is necessary.

FINDING OF FACT

The Veteran's service-connected lumbosacral strain is 
primarily manifested by complaints of intermittent low back 
pain, mostly at night; complaints of muscle spasms for which 
he has been prescribed a muscle relaxant, to take as needed; 
forward flexion of the thoracolumbar spine to 82 degrees; and 
combined range of motion of the thoracolumbar spine of 205 
degrees.  There has been no showing of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the Veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life.  There is no prejudicial error 
either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2006 which fully 
addressed the notice elements, and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, he was also asked to submit 
evidence and/or information in his possession to the RO.  
Finally, the Board notes the RO notified the Veteran in the 
November 2006 letter of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
his VA treatment records and a VA examination was conducted 
in June 2007.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

VA treatment records dated from 2005 through 2007 show that 
the Veteran was prescribed Cyclobenzaprine, as needed, for 
muscle spasms.

On VA examination in June 2007, the Veteran reported that 
since his last compensation and pension (C&P) examination, in 
1972, he had been treated by various providers with 
medications and physical therapy.  He reported intermittent 
low back pain at the belt line, on average every other day.  
He said that, after a couple of hours sitting in the car, he 
developed non-radiating low back pain.  At times over the 
years he had some pain moving down the right leg to knee 
level, but that had not happened recently.  He developed low 
back pain from lying on certain beds and from lying in the 
wrong position.  He occasionally had low back pain when 
walking.  Sitting in certain chairs brought on low back pain.  
Occasionally when bending forward at the waist, he developed 
some low back pain, and the pain in his low back could last 
anywhere from a couple of days to a week or two.  His low 
back pain was better with Flexeril, which he took as needed.  
He reported that heat, repositing, and movement also helped 
his back at times.  Concerning his usual activities, the 
Veteran reported he limited his lifting and carrying to about 
10 pounds because of his back, and changed chairs if his back 
was botyhered.  When sleeping, he needed to position his legs 
to be aligned one on top of the other in order to prevent 
back pain.  

On clinical evaluation, he was noted to be walking a little 
stiffly, but otherwise had a normal gait and station.  
Examination showed a straight lumbar spine with no lumbar 
lordosis, and no spasm palpable in the muscles.  There was no 
tenderness to palpation of the muscles or spine, and he had 
negative straight leg raising.  Range of motion testing of 
the thoracolumbar spine showed he had 42 degrees of right and 
42 degrees of left rotation; 14 degrees of right and 13 
degrees of left lateral motion; 82 degrees of flexion, and 13 
degrees of extension.  There was no observed manifestation of 
pain with range of motion testing and no additional 
limitation after repetitive motion.  The examiner could not 
describe additional limitations to range of motion occurring 
during flare-ups of the lower back without speculating.  The 
diagnosis was lumbosacral strain with degenerative joint 
disease.  

In February 2009, the Veteran testified at his 
videoconference hearing that he took muscle relaxers only for 
his back.  He reported daily back pain, off and on, and 
mostly at night.  He testified that he could not bend over 
and tie his shoes.  He claimed his back had gotten worse 
since the VA examination in 2007, and that he had not taken 
medication prior to the 2007 examination.  He testified that 
after every 200 miles or so of driving he needed to stop and 
walk.  With regard to his medication, he testified he needed 
to take it sometimes two to three times a week.  He reported 
he got muscle spasms.  

III.  Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the claimant's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's service-connected 
lumbosacral strain has been evaluated as 10 percent disabling 
since February 1981, pursuant to Diagnostic Code (DC) 5295 
(which was in effect prior to September 26, 2003).  Under the 
then-in-effect DC 5295, lumbosacral strain warranted a 10 
percent rating when there was characteristic pain on motion.  
A rating of 20 percent was assigned where there was muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71, 
DC 5295 (effective prior to Sept. 26, 2003).

The Veteran filed his claim for an increased rating in June 
2006, and thus the revised rating criteria are now 
applicable.  Under the amendment to the Rating Schedule which 
became effective September 26, 2003, a general rating formula 
was instituted for evaluating diseases and injuries of the 
spine, including lumbosacral strain under DC 5237 and 
degenerative arthritis of the spine under DC 5242.  The 
general rating formula provides the following criteria:  A 10 
percent rating is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

Here, in applying the rating criteria to the medical evidence 
of record, a rating higher than the assigned 10 percent is 
not warranted.  Although the Veteran has complained of 
intermittent low back pain and muscle spasms, there has been 
no showing of forward flexion greater than 30 degrees but not 
greater than 60 degrees, or that the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Rather, the 
competent evidenced of record has shown forward flexion of 
the thoracolumbar spine to 82 degrees and a combined range of 
motion of the thoracolumbar spine of 205 degrees.  There has 
been no report of or finding of guarding.  Moreover, while 
the Veteran has complained of muscle spasms, there has been 
no showing that his muscle spasms have been severe enough to 
result in abnormal gait or abnormal spinal contour.  Thus, 
the criteria for a rating in excess of 10 percent for the 
service-connected lumbosacral strain have not been 
approximated.  38 C.F.R. § 4.7.

The Board has considered a higher rating based on functional 
loss due to pain and weakness, weakened movement, excess 
fatigability, and incoordination, pursuant to the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the Veteran has complained of low 
back pain, on the VA examination in 2007, the examiner noted 
no manifestation of pain with range of motion testing and no 
additional limitation after repetitive motion.  Also, the 
examiner could not describe additional limitations to range 
of motion occurring during flare-ups of the lower back 
without speculating.  Thus, these findings do not support a 
conclusion that the Veteran should be awarded a higher rating 
based on functional loss.

The Board acknowledges that, at the February 2009 hearing, 
the Veteran said his service-connected lumbosacral disability 
had worsened since the June 2007 VA examination.  Where the 
claimant claims a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, however, the Board 
does not find that the VA examination in June 2007 is too old 
to adequately evaluate the current state of the Veteran's 
lumbosacral disability.  First, we note that the VA 
examination was conducted less than two years ago.  The Board 
also notes that the Veteran's testimony in February 2009 
regarding the severity of his lumbosacral strain is similar 
to his complaints and the clinical findings made on the VA 
examination in 2007.  In addition, he reported he had 
received no additional medical treatment between the VA 
examination in 2007 and the hearing in 2009, other than 
continuing his prescription for a muscle relaxant, as needed.  
Indeed, the Veteran reported that he had not taken medication 
prior to the June 2007 VA examination, and thus, he agreed 
that the severity of his lumbosacral disability was 
accurately shown.  

While the VA examination in 2007 did not reveal any muscle 
spasms, the Board notes that the Veteran reported in 2009 
that he has muscle spasms and that he has been prescribed a 
muscle relaxant to take on an as needed basis for pain and 
muscle spasms.  VA treatment records show that he has been 
prescribed medication for his muscle spasms.  Thus, while it 
appears that he does indeed have muscle spasms, there has 
been no showing or allegation by the Veteran that his muscle 
spasms are so severe as to result in an abnormal gait or 
spinal contour.  Thus, the Board concludes that the available 
evidence of record is sufficiently current to evaluate the 
current severity of the service-connected lumbosacral strain, 
and therefore further VA examination is not necessary in 
order for the Board to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i); see also Littke v. Derwinski, 1 Vet. App. 90 
(1991); Olson v. Principi, 3 Vet. App. 480, 482 (1992). 

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence of 
record is against the assignment of a rating in excess of 10 
percent for the service-connected lumbosacral strain.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Further, the Board finds there is no showing that the 
Veteran's service-connected lumbosacral strain has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
Veteran has not alleged, nor has this disability been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.


REMAND

The Veteran contends that he should be entitled to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for blindness in his left eye, diagnosed as acute angle 
glaucoma, which he claims was made worse by VA providers 
during a January 2005 hospitalization.  He contends that 
during that admission in a VA facility for treatment for his 
COPD, he started having pain in his left eye.  He asserts 
that when he complained about his left eye pain, he was given 
pain killers initially.  He claims that after he got angry 
with the VA providers, the next day he was finally sent to a 
civilian optometrist (since the VA optometrist was 
unavailable that day).  He contends that if VA doctors had 
acted faster when he first complained of left eye pain, he 
would not have his current left eye problems.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, then disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151; 38 C.F.R. §§ 3.358, 3.361.  If there is no willful 
misconduct by the veteran involved, such disability will be 
compensated in the same manner as if service connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the Veteran.  38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

To establish a claim for compensation under 38 U.S.C.A. § 
1151, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a nexus between the asserted injury 
or disease and the current disability.  Jones v. West, 12 
Vet. App. 460, 464 (1999).

To establish carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the claimed disability, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the disability and VA failed 
to exercise the degree of care that would be expected of a 
reasonable healthcare provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Of record is the VA discharge summary from the January 2005 
hospitalization cited above, private treatment records from 
the civilian optometrist the Veteran visited in January 2005, 
and VA treatment records showing treatment he received for 
his eyes subsequent to the January 2005 hospitalization.  A 
review of the record, however, does not show that a request 
was made for the Veteran's specific hospitalization records 
dated from January 18 to 26, 2005.  Thus, on remand, this 
should be accomplished.  Additionally, on remand, after 
receiving any such additional hospitalization records, a 
determination should be made as to whether a VA examination 
is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Attempt to obtain complete records 
from the Veteran's VA hospitalization from 
January 18 to January 26, 2005, pertaining 
to any treatment or recommendations 
regarding the left eye, and include them 
in the claims folder.  This should include 
all administrative and scheduling records, 
all signed consent forms or records of 
consent being discussed and/or obtained, 
all nursing notes, and hospitalization 
records.  All requests, and all records 
and responses received, should be 
associated with the claims folders.  A 
negative reply should be requested.  If no 
such records are available, it should be 
so noted.

2.  Thereafter, review the claims folder 
and determine whether a VA opinion by an 
appropriate specialist, to address whether 
the Veteran's left eye glaucoma was made 
worse by VA providers, is necessary in 
order to decide this claim.  If a VA 
examination and opinion are deemed 
necessary, the claims folder must be made 
available to the reviewer.  The physician 
should review the record as it pertains to 
the questions posed.  

a.  Based upon the entire body of 
evidence and sound medical principles, 
the examiner should provide an opinion, 
with full clinical rationale, as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's left 
eye glaucoma worsened as a result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA during the Veteran's 
hospitalization in January 2005, either 
in the treatment provided or in the 
alleged delay in timely treatment for 
his complaints of left eye pain.  .  

b.  When considering whether there was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault in furnishing 
hospital care, medical or surgical 
treatment, or examination, the examiner 
should apply as a standard whether in 
so doing there was a failure to 
exercise the degree of care that would 
be expected of a reasonable healthcare 
provider in the same or similar 
circumstances.

c.  Note:  The term "at least as 
likely as not" as used above does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Any opinion provided should include 
discussion of specific evidence of 
record, to include the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusion of the reviewer should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

3.  Then, readjudicate the remanded claim 
de novo.  If the benefit sought is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


